   

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK 7
vc: 205/20 -

 

KOREAN AMERICAN ASSOCIATION OF

GREATER NEW YORK, INC.,
Plaintiff, | Case No. 17-cv-6857 (RJS)
| JUDGMENT
-against-
SUNG KI MIN,
Defendant.

 

Plaintiff Korean American Association of Greater New York, Inc. (““KAAGNY”), having
brought this action for breach of contract, breach of fiduciary duty, and conversion against
defendant Sung Ki Min (“Min”), alleging that Min mismanaged KAAGNY’s assets during his
time as president and in the year following his impeachment when he continued to hold himself
out as president and before his successor assumed office, and the matter having come before the
Court and on June 4, 2018, the matter having proceeded to a two-day bench trial; and

The Court having issued an Opinion and Order dated January 3, 2020 and filed on January
6, 2020, ruling that KAAGNY satisfied its burden on each of its claims for breach of contract,
breach of fiduciary duty, and conversion, and is entitled to damages from and against Min in the
amount of $319,095.56 for a breach of contract that occurred on March 21, 2016, and in the amount

of $50,000 for breaches of fiduciary duty and conversion arising from improper payments made
by Min on April 9, 2015 ($20,000), April 13, 2015 ($10,000), and March 3, 2016 ($20,000),
resulting in total damages in the amount of $369,095.56 plus prejudgment interest; accordingly,

IT IS HEREBY ORDERED AND ADJUDGED that Min is liable to KAAGNY for
damages in the amount of $319,095.56 for breach of contract and for damages in the amount of
$50,000.00 for breach of fiduciary duty and conversion; and

IT IS FURTHER ORDERED AND ADJUDGED that KAAGNY have judgment against
Min for damages in the amount of $369,095.56 and prejudgment interest pursuant to N.Y. C.P.L.R.
§§ 5001 and 5004 on the breach of contract damages from March 21, 2016 in the amount of
$111,255.07, and prejudgment interest on the breach of fiduciary duty and conversion damages
from April 9, 2015 in the amount of $8,684.38, from April 13, 2015 in the amount of $4,332.33,
and from March 3, 2016 in the amount of $7,061.92, for a total judgment in KAAGNY’s favor
against Min in the amount of $500,429.26,

SO ORDERED.

Dated: February 3, 2020 ,
New York, New York

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
